Exhibit 10.1

[g20180530195141548595.jpg]

 

 

Grantee:  Grant Date:  March 1, 2018

 

Number of Shares:Vesting Day: March 1, 2019

 

 

Dear                   :

 

 

Re: Restricted Stock Award - Fiscal Year Ending December 29, 2018

 

I am pleased to inform you that SpartanNash Company, a Michigan corporation,
(“SpartanNash” or the “Company”) has granted to you the number of restricted
shares of SpartanNash Common Stock described above under the Company’s Stock
Incentive Plan of 2015 (the “Plan”).  By accepting this grant, you agree that
the restricted stock is subject to the terms and conditions of this letter and
the Plan (which are incorporated into this letter by reference).  If there is
any conflict between the terms of the Plan and this letter, the terms of the
Plan will control.

 

1.Restricted Stock Grant. SpartanNash grants to you shares of the Company’s
Common Stock, no par value, all of which are subject to restrictions imposed
under this letter and the Plan (the “Restricted Stock”).  This grant of
Restricted Stock shall not confer any right to you to be granted Restricted
Stock or other awards in the future under the Plan.

 

2.Restrictions.  The Restricted Stock is subject to the following transfer and
forfeiture conditions (“Restrictions”), which will lapse, if at all, as
described in the “Lapse of Restrictions” section below.  The period during which
Restricted Stock is subject to the Restrictions imposed by the Plan and under
this letter is referred to in this letter as the “Restricted Period.”

 

(a)Until the Restrictions lapse as set forth in paragraphs (a), (b), (c) or (d)
under Lapse of Restrictions below, the Restricted Stock generally is not
transferable by you except by will or according to the laws of descent and
distribution.  All rights with respect to the Restricted Stock are exercisable
during your lifetime only by you, your guardian, or your legal representative.

 

(b)Any shares of Restricted Stock for which the Restrictions have not lapsed
will automatically be forfeited without consideration upon the termination of
your service as a director of SpartanNash for any reason, except as otherwise
provided in this letter.

 

(c)If you enter into Competition (as defined in the Plan) with SpartanNash, all
shares of Restricted Stock still subject to Restrictions will automatically be
forfeited without

--------------------------------------------------------------------------------

consideration.  The Committee (as defined in the Plan) or officers designated by
the Committee have absolute discretion to determine whether you have entered
into Competition with SpartanNash.

 

3.Lapse of Restrictions.

 

(a)Except as otherwise provided in this letter, and so long as you continue as a
director of SpartanNash, the Restrictions imposed on the Restricted Stock shall
lapse on March 1, 2019.

 

(b)Notwithstanding anything to the contrary in this letter, upon termination of
your service as a director of SpartanNash due to your death or disability, the
Restrictions applicable to any shares of Restricted Stock will lapse
automatically and the Restricted Stock will vest and no longer be subject to
forfeiture.  For purposes of this letter you would be deemed to be “disabled”
if, by reason of accident, physical illness or mental illness, you are unable to
fulfill your normal responsibilities as a director of SpartanNash for a
continuous period of 180 days.

 

(c)Notwithstanding anything to the contrary in this letter, the Restrictions
imposed on the Restricted Stock will lapse, and the Restricted Stock will vest
and no longer be subject to forfeiture, if during the Restricted Period, you
have been a director for at least ten years, and you no longer continue as a
director with SpartanNash for any reason except removal for Cause.  

 

(d)Notwithstanding anything to the contrary in this letter or the Plan, if you
cease to be a director of SpartanNash for any reason other than removal for
Cause following a Change in Control (as defined in the Plan), then the
Restrictions imposed on the Restricted Stock will lapse, and the Restricted
Stock will vest and no longer be subject to forfeiture in accordance with the
terms of the Plan.

 

4.Shareholder Rights.  During the Restricted Period, you shall have all voting,
dividend, liquidation, and other rights with respect to the Restricted Stock
held of record by you as if you held unrestricted Common Stock; provided,
however, that the unvested portion of any Restricted Stock award shall be
subject to any restrictions on transferability or risks of forfeiture imposed
pursuant to this letter or the Plan.  Any non-cash dividends or distributions
paid with respect to unvested Restricted Stock shall be subject to the same
restrictions as those relating to the Restricted Stock granted to you under this
letter agreement.  After the Restrictions applicable to the Restricted Stock
lapse, you shall have all shareholder rights, including the right to transfer
the shares, subject to such conditions as SpartanNash may reasonably specify to
ensure compliance with federal and state securities laws.

 

5.Uncertificated Shares.  Your shares of Restricted Stock are being issued
without a paper certificate.  The Restricted Stock will be registered in your
name in SpartanNash’s books and records and reflected on the account statements
issued to you by Morgan Stanley (or other financial intermediary).  The Company
is formed under the laws of the State of Michigan.  The Company will furnish to
you upon request and without charge a full statement of the designation,

2

 

--------------------------------------------------------------------------------

relative rights, preferences, and limitations of the shares of each class
authorized to be issued, the designation, relative rights, preferences, and
limitations of each series so far as the same have been prescribed, and the
authority of the SpartanNash’s Board of Directors to designate and prescribe the
relative rights, preferences, and limitations of other series.  If you have any
questions, please contact the Company’s Director of Benefits.

 

6.Certifications.  You represent and warrant that you are acquiring the
Restricted Stock for your own account and investment and without any intent to
resell or distribute the Restricted Stock.  You shall not resell or distribute
the Restricted Stock after any Restricted Period except in compliance with such
conditions as SpartanNash may reasonably specify to ensure compliance with
federal and state securities laws.

 

7.Withholding.  Because you are a non-employee director, SpartanNash will not
make any provision for the withholding of federal, state, or local taxes in
connection with the grant or vesting of the Restricted Stock.  SpartanNash will
provide you with a completed IRS Form 1099 reporting non-employee compensation
and certain other payments made to you by SpartanNash for your service as a
director, including payments in connection with the Restricted Stock.  You are
responsible for your tax obligations in connection with the grant and vesting of
the Restricted Stock, and SpartanNash recommends that you consult with your tax
advisor.  

 

8.Binding Effect; Amendment.  This letter and the Plan shall be binding upon,
and shall inure to the benefit of, the parties hereto and their respective
heirs, successors and permitted assigns.  This letter agreement shall not be
modified except in a writing executed by you and SpartanNash.

 

9.Prohibition on Hedging or Pledging.  This award is subject to the Company’s
policy prohibiting pledging of the Company’s stock and transactions that are
designed to hedge or offset declines in the market value of the Company’s
stock.    

 

10.Miscellaneous.

 

(a)This letter and your rights hereunder are subject to all the terms and
conditions of the Plan, as the same may be amended from time to time, as well as
to such rules and regulations as the Committee may adopt for administration of
the Plan.  The Committee shall have the right to impose such restrictions on any
shares acquired pursuant to this letter, as it may deem advisable, including,
without limitation, restrictions under applicable federal securities laws, under
the requirements of any stock exchange or market upon which such shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such shares.  It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan and this letter, all of which shall be binding
upon you.

 

(b)The Board may terminate, amend, or modify the Plan in accordance with the
terms of the Plan.

 

3

 

--------------------------------------------------------------------------------

(c)You agree to take all steps necessary to comply with all applicable
provisions of federal and state securities laws in exercising your rights under
this letter.  This letter shall be subject to all applicable laws, rules, and
regulations, Nasdaq Marketplace Rules, and to such approvals by any governmental
agencies, The Nasdaq Stock Market or any other national securities exchanges as
may be required.

 

(d)To the extent not preempted by federal law, this letter shall be governed by,
and construed in accordance with, the laws of the state of Michigan.

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

David M. Staples

 

President & Chief Executive Officer

 

 

 

 

 

 

4

 